     Case 2:19-cv-01974-KJM-KJN Document 58 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RENELL THORPE,                                    No. 2: 19-cv-1974 KJM KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    C. HEARN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for a settlement conference.

19   (ECF No. 55.)

20          Plaintiff is informed that settlement conferences are scheduled when both parties agree to

21   participate in the settlement conference. In the instant action, defendants have not agreed to

22   participate in a settlement conference.

23          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a settlement

24   conference (ECF No. 55) is denied.

25   Dated: March 4, 2021

26
27
     Thorp1974.set
28
                                                       1
